internal_revenue_service number release date cc dom fs it a tln-2771-93 uilc internal_revenue_service national_office field_service_advice date memorandum for from deborah a butler assistant chief_counsel cc dom fs subject entitlement to use sec_1341 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c year year year issues year year year amount x amount y amount z date whether a may apply sec_1341 of the internal_revenue_code where damages were paid in settlement to c and others for a liability resulting from understated rents and royalties whether a may apply sec_1341 where damages were paid in settlement of a class action suit that alleged anti-trust violations resulting in scarce oil supplies and high retail prices for oil products whether a may apply sec_1341 because it was subject_to increased environmental remediation costs to redispose of earlier refining manufacturing and processing wastes which at the prior time were disposed of in accordance with industry standards and applicable regulations conclusions we cannot determine based on the available information whether a is entitled to the benefits of sec_1341 in order to make this determination further factual development is needed as to any allegation of fraud or wrongdoing in the audit results of a by b also further factual development is needed as to whether a could have known based on the available information that a was not paying b the entire amount of royalties to which b was entitled sec_1341 requires an appearance of an unrestricted right to income this requirement would not be met if there were fraud or other intentional wrongdoing on a’s part resulting in an underpayment to b or if a could have known based on the available facts that b was being underpaid a may not apply sec_1341 for damages paid related to overpricing its products because sec_1341 provides an exception for the restoration of income received from the sale of inventory furthermore a’s claim for sec_1341 treatment fails because a paid damages in settlement of alleged anti-trust violations and thus restored income obtained through wrongdoing a does not qualify to apply sec_1341 for increased environmental remediation costs because a did not include an item in gross_income which was later restored also a is ineligible to apply sec_1341 due to the inventory exception of sec_1341 facts a is a large multinational oil gas and chemical company and has submitted sec_1341 claims with respect to three different factual scenarios in which it alleges to have received and included in gross_income certain income items that were partially restored in later years royalty issue a had contracts with b from year to year for the lease of oil fields and a agreed to pay b a royalty equal to a percentage of the value of oil extracted plus a percentage of the net profits from oil sales denoted rent a operated via a consortium with four other companies the five companies did the drilling and sold the oil to themselves thus they jointly had control_over the posted price and the amount payable to b by a in year state c on behalf of itself b and other local governments and later b on behalf of itself filed a series of lawsuits against the five companies challenging their practices on grounds of anti-trust violations breach of contract conspiracy monopoly fraud and deceit a characterizes the dispute as an issue of contract interpretation regarding how much money should have been paid to b for rent and royalties the cases were ultimately settled with a paying damages of amount x as its share of the liability to state c and other political subdivisions pricing issue a as well as other oil companies were subjects of a class action lawsuit filed in year by state c and joined by three other states charging sales practices that violated anti-trust rules specifically the suit alleged that a and the other companies had conspired to keep oil supplies low thereby creating artificially high retail prices the states represented themselves their political subdivisions and retail consumers as a class the plaintiffs allegations repeatedly referred to overpricing the settlement agreement signed in year required a to pay damages of amount y to state c for disbursement among the plaintiffs the payment presumably represented a refund of the excessive sales income but there was no assurance that the same consumers who paid for overpriced oil products would be reimbursed for their overpayments environmental remediation issue in past years a expended funds for waste disposal and pollution cleanup the portion of these expenditures that related to refining blending storage and distribution activities rather than selling was treated as cost_of_goods_sold cogs its disposal and cleanup practices at that time were in accord with acceptable industry standards and applicable state and federal regulations and thus a believed that its cogs had been properly computed it was subsequently determined that a’s waste disposal and storage and handling practices at numerous sites were insufficient to prevent environmental contamination and a was forced to incur additional environmental remediation costs in excess of amount z these additional expenditures were incurred between year and year a asserts that the most recent disposal costs are components of cogs a argues for the application of sec_1341 as a vehicle for matching the current remediation expenses with the income from earlier years when remediation expenses were inadequate a states that it only had an apparent right to the income from earlier years a’s position is that because the current remediation expenses were not paid_or_incurred and were not included in cogs in a prior year gross_income as defined in treas reg a for manufacturing businesses as gross_receipts less cogs was not decreased by the amount of the expenses thus a argues that gross_income for the prior year was overstated in the amount of unpaid unincurred expenses and the overstatement of gross_income was an item included in gross_income for purposes of law sec_1341 was enacted to eliminate the inequity occasioned by such claim of right cases as 286_us_417 and 340_us_590 in north american oil the supreme court held that if a taxpayer receives earnings under a claim of right without restriction as to its disposition it has received income which it is required to report even though it may later be adjudged liable to restore it u s pincite sec_1341 enables taxpayers to ameliorate the sometimes harsh result of the claim_of_right_doctrine which requires reporting the income in the year of receipt if it is later determined that the income must be repaid or restored sec_1341 gives taxpayers the ability in the year of restoration to put themselves in at least no worse a tax position than if the income had never been received revrul_72_551 1972_2_cb_508 in cases where income_tax rates decrease between the year an item was included in gross_income and the year the item is restored congress recognized that a deduction for the restoration would not reduce tax as much as the inclusion in income subjected the taxpayer to tax the legislative_history of sec_1341 indicates that it was enacted to adequately compensate a taxpayer for the tax it paid for a prior year h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess see also cong rec s22531 daily ed date statement of senator kerr sec_1341 provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item and a deduction is allowable for the current taxable_year because it was established after the close of such prior year or years that the taxpayer did not have an unrestricted right to such item and the amount of such deduction exceeds dollar_figure then the tax_liability is the lesser_of i the tax for the taxable_year computed with such deduction or ii the tax for the taxable_year computed without such deduction minus the decrease in tax under ch of the code for the prior year or years that would result solely from the exclusion of such item from gross_income for such prior taxable_year or years sec_1341 therefore enunciates five basic conditions that must be satisfied the item was included in gross_income in a prior taxable_year the inclusion was made under a claim of right and the taxpayer appeared to have an unrestricted right to the item in a later taxable_year the taxpayer is entitled to a deduction on account of the repayment of the item the deduction is allowable because it was established after the close of the year of inclusion that the taxpayer did not have an unrestricted right to the item and the amount of the deduction exceeds dollar_figure sec_1341 provides an exception to sec_1341 specifically sec_1341 does not apply to any deduction allowable with respect to an item that was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind that would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business analysis of issues one and two item included in gross_income in a previous year issue one concerns royalty underpayments oil_and_gas development occurs through arrangements similar to partnerships in the case of owners of mineral bearing property the owners in effect contribute mineral development rights in exchange for a royalty to be paid out of production usually a one-eighth interest the lessee pays the share of production attributable to royalties and excludes this amount both for income_tax purposes and in computing the amount of gross_income eligible for percentage_depletion sec_611 293_us_312 the royalty holders are treated as having an economic_interest in the property entitling them to a share of production and they compute percentage_depletion on the share allocated to them the share of production that should have been paid to b was included in a’s gross_income even if there was fraud or wrongdoing with respect to the underpaid royalties they were still includible in income revrul_65_254 1965_1_cb_50 revrul_61_185 c b proceeds of embezzlement constitute gross_income to embezzler in year of embezzlement because the royalties that should have been paid to b would have been excluded from a’s gross_income if paid the underpaid royalties in this case were an item included in a’s income for purposes of sec_1341 this is to be contrasted with underpaid expenses where the failure to claim a deduction affects only the amount of taxable_income and does not involve the inclusion of an item in gross_income sec_1341 does not apply to taxpayers who have missed an opportunity to take a business_expense deduction there is no evidence that congress intended item included in gross_income to be read so broadly 647_fsupp_1083 e d cal in issue two a overpriced its inventory and included the excessive sales prices in gross_income therefore an item was included in gross_income under sec_1341 item included under a claim of right ie taxpayer appeared to have an unrestricted right to the item sec_1_1341-1 defines income included under a claim of right to mean an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to the item the provision further notes that sec_1341 requires that it be established after the year of inclusion that the taxpayer did not have an unrestricted right to the item_of_income in the year of inclusion by requiring that it be established that the taxpayer did not have an unrestricted right the statutory language indicates that the lack of a right to the item_of_income must be a condition in existence in the taxable_year of inclusion only the determination or establishment that the taxpayer lacks an unrestricted right to the item occurs after the close of the taxable_year if in the taxable_year of inclusion the taxpayer’s right to the item_of_income is absolute and the right is undermined by facts arising in a subsequent year or the taxpayer voluntarily pays the item back the taxpayer does not satisfy the appearance of an unrestricted right test of course sec_1341 does not apply if a taxpayer has no right whatsoever to an item_of_income in the taxable_year it is included in the taxpayer’s gross_income for example although the proceeds of embezzlement constitute gross_income in the year of embezzlement they are held without any semblance of entitlement whatsoever and therefore a restoration of embezzled amounts does not come within the general_rule of sec_1341 revrul_68_153 1968_1_cb_371 revrul_65_254 1965_1_cb_50 sec_1341 does not apply to any ill-gotten gains see eg 863_f2d_417 5th cir for example in 574_f2d_1240 5th cir cert_denied 439_us_1072 the taxpayer embezzled from his employer repaid the money and sought to take advantage of sec_1341's tax recomputation in holding against the taxpayer the court noted that when the item is embezzled funds it is clear that it could not have appeared to the taxpayer that he had any right to the funds much less an unrestricted right to them f 2d pincite see also revrul_68_153 supra revrul_65_254 supra similarly in parks v united_states u s t c big_number w d pa the court stated that i f the taxpayer commits fraud to obtain income this court would not accept that such conduct can create the appearance of an unrestricted right to an item_of_income id at big_number based on the facts as we understand them in issue one for a portion of the time period at issue there does not appear to be any willful misconduct or fraud by a a letter dated date from b to a sets forth the results of the royalty computation and payment analysis for some of the years at issue the letter disagrees with how a computed its royalty liability but does not allege any intentional wrongdoing we note however that we do not have information about any results indicating royalty underpayments for the remainder of the years at issue and this would need to be explored before a determination can be made whether a engaged in any fraudulent conduct in addition if a could have known based on the available facts that b was being underpaid and the underpayment was the result of a’s mere error sec_1341 would not apply because the appearance of an unrestricted right test would not be satisfied in the case of a mere error all the facts available to the taxpayer would have indicated that the taxpayer had no right to the item rev rev 1968_1_cb_371 situation if however b’s right to additional royalty payments arises from facts and circumstances in existence during the period_of_underpayment which were not known to a or knowable by a it is likely that sec_1341 relief would be available in issue two a was the subject of a class action lawsuit alleging a conspiracy to set artificially high retail prices the facts as presented involve damages paid in settlement of wrongdoing hence sec_1341 does not apply because it could not have appeared to a that it had an unrestricted right to the item_of_income for which it seeks sec_1341 treatment was the settlement payment a restoration the determining factor when characterizing damages received in the settlement of a claim or cause of action is the nature of the basic claim from which the compromised amount was realized 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 in this case a claim for underpaid royalties resulted in the settlement agreement which provides in para that all claims refunds etc between the parties as to a’s royalty obligations are satisfied released discharged etc we believe under the facts of this case that the settlement agreement compromises an underlying claim for underpaid royalties and accordingly for purposes of sec_1341 the settlement amount_paid by a restores royalties previously included in gross_income by a with respect to issue two involving the overpricing of inventory a paid damages to c for disbursement but there was no assurance that the same consumers who paid for overpriced oil products would be reimbursed for their overpayments the eighth circuit in 149_f3d_805 8th cir sustained the commissioner’s view that restoration means to restore an item to the original payor therefore we believe under these facts that the damages paid are not a restoration of an item as required by sec_1341 was the settlement payment deductible because it was established after the year of the item’s inclusion in income that taxpayer did not have an unrestricted right to the item sec_1341 requires that there be a legal_obligation to restore the funds before a taxpayer is entitled to use the tax recomputation the code states that it was established that the taxpayer did not have an unrestricted right to such item thus voluntary repayments are outside the scope of sec_1341 cal-farm ins co supra the service accepts a settlement in lieu of a judgment as sufficiently involuntary and as meeting the established requirement of sec_1341 as to the deductibility of the settlement payments in issues one and two deductions in similar contexts to those at issue have been allowed as either sec_162 business_expenses or as sec_165 losses see eg united_states v skelly oil co supra mckinney v united_states f 2d pincite taxpayer embezzled from employer and repaid funds government does not dispute a business loss deduction in 96_tc_713 nonacq aod cc-1192-008 date taxpayer purchased stock based on insider information and then sold it for a profit following private civil suits he paid third parties in settlement although the service did not agree with the court that the taxpayer was eligible to use sec_1341 there was no disagreement over treating the settlement payment as a sec_162 deduction deduction exceeds dollar_figure each deduction at issue exceeds dollar_figure and thus meets this qualification sec_1341 inventory exception killeen v united_states u s t c s d cal involved an income_splitting arrangement in which one party failed to pay over the correct share of profits to the other party because the correct amount was not paid the taxpayer later had to restore to his joint venturer the share that was due him from the profits once the funds were received by the taxpayer upon the sale of inventory the share of profits that should have been forwarded to the other party was no longer considered income from the sale of inventory with respect to the taxpayer rather with respect to the taxpayer the income at issue was income withheld in contravention of an income_splitting agreement consequently the taxpayer was permitted to use sec_1341 issue one involves a royalty agreement between a and b that is similar to the income_splitting arrangement in killeen thus the sec_1341 exception does not apply because the income at issue is considered to have been included in a’s gross_income by reason of a’s withholding of royalties owed to b not by reason of the sale of inventory on the other hand issue two concerns income included in a’s gross_income by reason of the overpricing of inventory therefore the settlement payment falls within the exception of sec_1341 and sec_1341 does not apply analysis of issue three item included in gross_income in a previous year under a claim of right sec_1341 states that the statute does not apply unless an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a’s position involves a purported overstatement of the amount of gross_income caused by a failure to include unpaid unincurred expenses in cogs we do not view cogs as a factor in determining whether an item was included in gross_income under sec_1341 this view was applied in favor of the taxpayer in revrul_72_28 1972_1_cb_269 revrul_72_28 held that although sec_1_61-3 defines gross_income for manufacturers as gross_receipts less cogs only the gross_receipts component is considered in determining whether an item was included in gross_income under sec_1341 in the ruling a public_utility company was subjected to a contingent rate increase on its gas purchases from suppliers the company passed on the rate increase by charging an equivalent rate increase to customers then properly reported in gross_receipts the additional_amount collected from them in the same year the company properly included in cogs the additional cost of gas paid to suppliers with respect to these transactions the company’s gross_receipts and cogs increased by the same amount leaving gross_income as defined under sec_1_61-3 unaffected in a subsequent year the company received refunds from its suppliers of some of the cost increases paid in the prior year as it was bound to do the company made refunds in an equivalent amount to customers the company included the supplier refunds in gross_income for the year and sought sec_1341 treatment for the refunds to customers the issue in the ruling was whether sec_1341 applied where gross_income as defined under sec_1_61-3 was zero in the prior year because gross_receipts and cogs had been increased by the same amount arguably no item had been included in gross_income for purposes of applying sec_1341 the ruling held that sec_1341 was applicable and the fact that the taxpayer had increased cogs in the prior year had no relevancy in determining the application of sec_1341 gcm irs gcm lexi sec_177 clarified the ruling stating that included in gross_income under sec_1341 means included in the computation of gross_income this interpretation allowed for consideration of items included in gross_receipts which are included in the computation of gross_income under sec_1_61-3 if included in gross_income were not so interpreted the utility company would have been precluded from applying sec_1341 to items received in prior years and restored in later years to the extent cogs was equal to or greater than gross_receipts such a result may be viewed as contrary to sec_1341 which specifically allows a utility company to apply the statute moreover looking to gross_receipts enables us to comply with the requirement of sec_1341 that an item have been included in gross_income under a claim of right if we were instead to adopt a’s position and use the definition under sec_1 a no items would remain after the calculation of gross_income on this issue gcm stated all that would remain would be a net aggregate amount in no case would it be possible to identify an item_of_gross_income it must necessarily be possible to identify the various component items of gross_income in order for sec_1341 to have any vitality was there a restoration of an income item the basis for a’s current deduction is not with respect to the restoration of an item that was included in gross_income in a prior year sec_1341 states that the statute applies if a deduction is allowable for the taxable_year because it was established after the close of the taxable_year in which an item was included in gross_income that the taxpayer did not have an unrestricted right to such item or to a portion of such item sec_1_1341-1 clarifies that a deduction must be allowable because an item received and included in gross_income in a prior year has been restored to another restoration means to restore an item to the original payor chernin supra the payment of a currently deductible expense that would have been included in cogs had it been paid_or_incurred in a prior year does not restore to an original payor an item previously included in gross_income for example in the present case a will incur expenses for the necessary environmental remediation and will likely make deductible payments to third parties who will physically clean up the company’s property but a payment to a third party is not a restoration to an original payor of an item previously included in gross_income deduction exceeds dollar_figure the amount at issue exceeds dollar_figure however this amount may not be deductible as a has characterized this amount as a component of cogs in support of its argument that gross_income was previously overstated sec_1341 inventory exception even if we were to accept a’s view that the requirements of sec_1341 and are satisfied a would be precluded from obtaining the benefits of the statute an applicable exception in the statute referred to as the the inventory exception is found in sec_1341 and provides that the statute does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business a argues that its gross_income was overstated in prior years because unpaid unincurred expenses were not included in cogs a concludes that i the overstatement of gross_income from the sale of inventory is an item included in gross_income and i the payment of a currently deductible expense that would have been included in cogs had it been incurred or paid in prior years is a restoration of overstated gross_income from the sale of inventory a’s position therefore involves the restoration of inventory receipts and a is precluded from obtaining the benefits of sec_1341 because as provided under sec_1341 the statute does not apply in cases where inventory receipts are restored some taxpayers argue that the inventory exception applies only to matters involving sales returns and allowances the argument is not supported by the language of the statute the first sentence of sec_1341 provides that sec_1341 does not apply where a deduction is allowable with respect to an item that was included in gross_income by reason of the sale_or_other_disposition of inventory however the second sentence in sec_1341 provides that this paragraph shall not apply if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility if such refunds are required to be made by the government refunds with respect to public_utility rates do not involve sales returns or allowances therefore it cannot be said that the inventory exception in the first sentence applies only to sales returns and allowances because if it were so the second sentence regarding refunds by regulated public_utilities would be superfluous case development hazards and other considerations deborah a butler
